Execution Version

Confidential

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.66

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) dated as of December 6, 2017 (the
“Effective Date”), is entered into between XOMA (US) LLC, a Delaware limited
liability company, having an address of 2200 Powell Street, Suite 310,
Emeryville, CA 94608 (“XOMA”), and AntriaBio, Inc., a Delaware corporation,
having an address of 1450 Infinite Drive, Louisville, CO 80027
(“AntriaBio”).  Each of XOMA and AntriaBio may be referred to herein as a
“Party”, or jointly as the “Parties”.

WHEREAS, XOMA owns or controls rights in and to its proprietary antibody known
as XOMA 358, a fully human allosteric modulating monoclonal antibody that binds
to insulin receptors and attenuates insulin action;

WHEREAS, AntriaBio is a clinical stage biopharmaceutical company specializing in
the development of innovative drug therapies to improve the lives of patients
with diabetes and metabolic diseases;

WHEREAS, AntriaBio desires to obtain an exclusive worldwide license to develop
and commercialize products comprising or containing XOMA 358 and XOMA is willing
to grant such license on the terms and conditions set forth herein; and

WHEREAS, the Parties have entered into that certain Common Stock Purchase
Agreement of even date herewith relating to the issuance of AntriaBio common
stock to XOMA;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties agree as follows:

1.DEFINITIONS

1.1“Affiliate” means, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person.  A Person shall be regarded as in control of another Person
if it owns, or directly or indirectly controls, more than fifty percent (50%) of
the voting stock or other ownership interest of the other Person, or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other Person by any means whatsoever.  

1.2“Annual Net Sales” means cumulative Net Sales during a calendar year of
Licensed Products.

1.3“Antibody” means XOMA’s proprietary monoclonal antibody known as XOMA 358, as
more specifically described in Exhibit A.

 

--------------------------------------------------------------------------------

Confidential

1.4“AntriaBio Patents” means any Patent that is owned or Controlled by AntriaBio
as of the Effective Date or during the term of this Agreement that claims or
covers the development, manufacture, use or sale of an AntriaBio Product, the
PKI Portfolio or the Extended Release Technology, including those Patents set
forth in Exhibit B, and any Patent arising therefrom.

1.5“AntriaBio Product” means any product that (a) constitutes, incorporates or
is based on AntriaBio’s product candidate known as AB101 or AntriaBio’s product
candidate known as AB301, as each such product candidate may be modified,
improved or combined with other products or components; (b) is part of or arises
out of the use of the PKI Portfolio; or (c) incorporates or arises out of the
use of the Extended Release Technology; provided that a Licensed Product will
not be deemed to be an AntriaBio Product.  For clarity, if AntriaBio sells,
transfers, licenses or grants a covenant not to sue under some or all AntriaBio
Patents or other Patents owned or Controlled by AntriaBio during the Term that
claim or cover the development, manufacture, use or sale of any product
described in the preceding sentence to a Third Party, such product shall
nonetheless continue to be deemed to be an AntriaBio Product.

1.6“AntriaBio Product Royalty Term” means, with respect to each AntriaBio
Product in each country, the period commencing on the First Commercial Sale of
such AntriaBio Product in such country and continuing until the later of twelve
(12) years from such First Commercial Sale or for so long as such AntriaBio
Product is being sold in such country, provided that solely with respect to
sales of such AntriaBio Product by a licensee of AntriaBio, the AntriaBio
Product Royalty Term for such AntriaBio Product in a country will terminate upon
the termination of such licensee’s obligation to make payments to AntriaBio or
its Affiliate based on sales (whether through a royalty, profit share or
otherwise) of such AntriaBio Product in such country.  

1.7“BLA” means a Biologics License Application, as defined in the United States
Public Health Service Act, as amended, and the regulations promulgated
thereunder, as filed with the FDA or any comparable application filed with the
Regulatory Authority of a country, group of countries or territory other than
the United States to obtain approval to market a Product in such country, group
of countries or territory.

1.8“Confidential Information” means, with respect to a Party (“Disclosing
Party”), all information of any kind whatsoever, and all tangible and intangible
embodiments thereof of any kind whatsoever, which is or was disclosed by or on
behalf of such Party to the other Party (“Recipient”) in connection with this
Agreement or the Confidentiality Agreement.  Notwithstanding the foregoing,
Confidential Information of a Party shall not include information which
Recipient can establish by written documentation: (a) to have been publicly
known prior to disclosure of such information by Disclosing Party to Recipient,
(b) to have become publicly known, without fault on the part of Recipient,
subsequent to disclosure of such information by Disclosing Party to Recipient,
(c) to have been received by Recipient at any time from a source, other than
Disclosing Party, rightfully having possession of and the right to disclose such
information without restriction, (d) to have been otherwise known by Recipient
prior to disclosure of such information by Disclosing Party to Recipient or
(e) to have been independently developed by employees or agents of Recipient
without access to or use of such information disclosed by Disclosing Party to
Recipient.

- 2 -

--------------------------------------------------------------------------------

Confidential

1.9“Confidentiality Agreement” means the Mutual Confidentiality Agreement
between the Parties dated September 22, 2017.

1.10“Control”, “Controls” or “Controlled” means, with respect to any know-how,
patents, proprietary information or trade secrets, or other intellectual
property rights (collectively, “Rights”), the legal authority or right (whether
by ownership, license or otherwise) of a Party to grant a license or a
sublicense of or under such Rights to the other Party, or to otherwise disclose
such proprietary information or trade secrets to the other Party, without
breaching the terms of any agreement with a Third Party, misappropriating the
proprietary information or trade secrets of a Third Party, or being required to
make a payment to a Third Party.

1.11“Develop” or “Development” means all development activities for the Antibody
or a Product that are directed to obtaining Regulatory Approval(s) of a Product,
including: all non-clinical, preclinical and clinical activities, testing and
studies of such Antibody or Product (including translational research);
manufacturing development, process and formulation development; toxicology,
pharmacokinetic, pharmacodynamic, drug-drug interaction, safety, tolerability
and pharmacological studies; manufacturing and distribution of such Antibody or
Product for use in clinical trials (including placebos and comparators);
statistical analyses; assay development; instrument design and development;
protocol design and development; quality assurance and control; report writing;
and the preparation, filing and prosecution of any MAA for such Product;
development activities directed to label expansion and/or obtaining Regulatory
Approval for one or more additional indications or patient populations following
initial Regulatory Approval; development activities conducted after receipt of
Regulatory Approval which were a condition for the receipt of such Regulatory
Approval; and all regulatory activities related to any of the foregoing.

1.12“Diligent Efforts” means the use of reasonable, diligent, good faith efforts
and resources, in an active and ongoing program, as would be used by a prudent
pharmaceutical or biotechnology company for a product discovered or identified
internally by such company, which product is at a similar stage of research,
development or commercialization, taking into account relevant factors
including, without limitation, measures of patent coverage, relative safety and
efficacy, product profile and the competitiveness of the marketplace.  “Diligent
Efforts” shall require that AntriaBio (on its own and/or acting through any of
its Affiliates, (sub)licensees or subcontractors), at a minimum: (a) [*]; (b)
[*]; and (c) [*].  

1.13“EMA” means the European Medicines Agency or any successor agency thereto.

1.14“Equity Financing” means sales of AntriaBio common or preferred stock to a
Third Party, excluding any debt financing.

1.15“Extended Release Technology” means AntriaBio’s technology for developing
extended release drug therapies, including through the use of pegylation,
microspheres and/or hydrophobic ion pairing.

- 3 -

--------------------------------------------------------------------------------

Confidential

1.16“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

1.17“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.), as amended, and the rules and regulations promulgated
thereunder.

1.18“First Commercial Sale” means, with respect to a Product in any country, the
first sale for end use or consumption by the general public of such Product in
such country after marketing approval for such Product has been granted in such
country.  First Commercial Sale excludes any sale or other distribution of a
Product for use in a clinical trial or other development activity, promotional
use (including samples) prior to marketing approval or for compassionate use or
on a named patient basis.

1.19“Interim Financing” means a financing event (including, but not limited to,
an equity financing, debt financing or the receipt of funds resulting from
licensing an AntriaBio Product) occurring prior to a Qualified Financing
resulting in gross cash proceeds to AntriaBio of less than Twenty Million
Dollars ($20,000,000).

1.20“IND” means an Investigational New Drug Application, as defined in the FD&C
Act, that is required to be filed with the FDA before beginning clinical testing
of a Product in human subjects, or an equivalent foreign filing.

1.21“Know-How” means all information and data that is not generally known,
including information and data regarding formulae, procedures, protocols,
techniques, pharmacological, toxicological and clinical data and results and
other results of experimentation and testing, and all rights therein and
thereto.

1.22“Licensed Know-How” means all Know-How which is Controlled by XOMA as of the
Effective Date and which is necessary or specifically useful for AntriaBio and
its Affiliates and sublicensees to use, develop, sell, or seek regulatory
approval to market or otherwise exploit the Antibody.  Licensed Know-How
specifically excludes any Know-How that is owned or licensed by any acquiror or
merger partner of XOMA or any of its Affiliates.

1.23“Licensed Patents” means the Patents listed on Exhibit C and all Patents
issuing therefrom.

1.24“Licensed Product” means any product that constitutes or contains the
Antibody or an unmutated fragment thereof.

1.25“Licensed Product Royalty Term” means, with respect to each Licensed Product
in each country, the later of (a) the expiration of the last to expire Valid
Claim in such country that would be infringed, or if such Valid Claim is a
pending patent application, would be infringed if such application were to issue
with the claims as then being prosecuted, but for the license granted by this
Agreement, or (b) twelve (12) years from the date of the First Commercial Sale
of such Licensed Product in such country.

1.26“Licensed Technology” means, collectively, the Licensed Patents and the
Licensed Know-How.

- 4 -

--------------------------------------------------------------------------------

Confidential

1.27“MAA” means a marketing approval application, BLA, new drug application or
product license application or its equivalent filed with and accepted by a
Regulatory Authority after completion of human clinical trials to obtain
marketing approval for a Product.

1.28“Net Sales” means, with respect to any Product, the invoiced sales price of
such Product billed by AntriaBio, its Affiliates and (sub)licensees to
independent Third Party customers, less (a) credits, allowances, discounts and
rebates to, and chargebacks from the account of, such independent customers for
spoiled, damaged, out‑dated, rejected or returned Product; (b) actual freight
and insurance costs incurred in transporting such Product to such customers;
(c) cash, quantity and trade discounts and other price reductions; (d) sales,
use, value‑added and other direct taxes incurred; and (e) customs duties,
surcharges and other governmental charges incurred in connection with the
exportation or importation of such Product.  Product provided without charge in
connection with research and development, clinical trials, compassionate use,
humanitarian and charitable donations, indigent programs or for use as samples
will be excluded from the computation of Net Sales.

1.29“Option Product” means a fragment of a monoclonal antibody listed on Exhibit
D.

1.30“Patent” means (a) all patents and patent applications in any country or
supranational jurisdiction in the Territory, (b) any substitutions, divisionals,
continuations, continuations-in-part, provisional applications, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like of any such patents or patent
applications, and (c) foreign counterparts of any of the foregoing.

1.31“Pediatric Priority Review Voucher” means a priority review voucher awarded
by the FDA to the sponsor of a rare pediatric disease product application
pursuant to Section 529 of the FD&C Act, as amended, or an equivalent voucher
under a superseding law.

1.32“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

1.33“PKI Portfolio” means AntriaBio’s oral plasma kallikrein inhibitor
portfolio.

1.34“Phase 2 Clinical Trial” means (a) a trial that would satisfy the
requirements for a Phase 2 study as defined in 21 C.F.R. § 312.21(b), or (b) a
Phase 2 study as defined in the ICH E8 Guideline (or, in either case, any
amended or successor regulation or guideline).  

1.35“Phase 2 Repeat Dose Study” means a Phase 2 Clinical Trial sponsored by
AntriaBio or one of its Affiliates or sublicensees in which patients receive
multiple doses of a Licensed Product.

- 5 -

--------------------------------------------------------------------------------

Confidential

1.36“Phase 3 Clinical Trial” means (a) a trial that would satisfy the
requirements for a Phase 3 study as defined in 21 C.F.R. § 312.21(c), or (b) a
Phase 3 study as defined in the ICH E8 Guideline (or, in either case, any
amended or successor regulation or guideline).  A Phase 2/3 clinical trial shall
be deemed to be a Phase 3 Clinical Trial upon the date that such Phase 2/3
clinical trial first satisfies the criteria set forth in clause (b) of this
definition.

1.37“Product” means a Licensed Product or an AntriaBio Product, as applicable.

1.38“Product Data/Filing” means (i) any clinical protocol, study, clinical data
or result used in or resulting from any clinical trial of the Antibody or
Licensed Product or (ii) any IND, MAA, Regulatory Approval or other regulatory
filing regarding the Antibody or a Licensed Product.

1.39“Prosecute and Maintain” or “Prosecution and Maintenance”, with respect to a
particular Patent, means all activities associated with the preparation, filing,
prosecution and maintenance of such Patent, together with the conduct of
interferences, derivation proceedings, inter partes review, post-grant review,
the defense of oppositions and other similar proceedings with respect to such
Patent.  For clarity, Prosecution and Maintenance shall include any activities
associated with claims, including as a counterclaim or declaratory judgment
action, of unpatentability, invalidity or unenforceability of such Patent that
are brought by a Third Party in connection with an infringement proceeding.

1.40“Qualified Financing” means a financing event (including, but not limited
to, an equity financing, debt financing or the receipt of funds resulting from
licensing an AntriaBio Product) resulting in aggregate gross cash proceeds to
AntriaBio of at least Twenty Million Dollars ($20,000,000).  

1.41“Regulatory Approval” means any technical, medical and scientific license,
registration, authorization or approval (including, without limitation, any
approval of a BLA, supplement or amendment, pre- and post- approval, pricing
approval, or labeling approval) of any national, supra-national, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity, necessary for the commercial manufacture, distribution,
marketing, promotion, offer for sale, use, import, export and sale of a Product
in a regulatory jurisdiction.  

1.42“Regulatory Authority” means any national, regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity in each country of the world involved in the granting of Regulatory
Approval for the Product.

1.43“Right of Reference” means a “Right of Reference,” as that term is defined
in 21 C.F.R. § 314.3(b) and any comparable right existing under the laws or
regulations of any foreign country.

1.44“Stock Agreement” means that certain Common Stock Purchase Agreement between
the Parties of even date herewith.

- 6 -

--------------------------------------------------------------------------------

Confidential

1.45“Sublicense Fees” means all upfront license consideration and other
unconditional amounts received by AntriaBio or any of its Affiliates in
connection with a grant of a sublicense hereunder, including the fair market
value of any equity or other assets provided by or on behalf of the sublicensee
in connection therewith.  Any payment that is due solely with the passage of
time (and without regard to whether the applicable agreement can be terminated
in the interim) shall be deemed to be “unconditional”.

1.46“Territory” means the entire world.

1.47“Third Party” means any Person other than XOMA, AntriaBio and their
respective Affiliates.

1.48“Valid Claim” means either (a) a claim of an issued and unexpired patent
within the Licensed Patent Rights, which has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction, unappealable or unappealed within the time allowed
for appeal, and which has not been admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise; or (b) a claim of a pending patent
application within the Licensed Patent Rights, provided that if such claim shall
not have issued within [*] years after the earliest filing date from which such
claim takes priority, such claim shall not constitute a Valid Claim for the
purposes of this Agreement unless and until such claim issues.

1.49“Voucher Payment” means any consideration of any kind (including the fair
market value of any non-cash consideration) received by AntriaBio or any of its
Affiliates from a Third Party in connection with the monetization of a Pediatric
Priority Review Voucher awarded to AntriaBio or any of its Affiliates or
sublicensees for a Licensed Product.  

1.50“XMet Patents” means the Patents listed on Exhibit E and all Patents issuing
therefrom.  For clarity, the XMet Patents include the Licensed Patents.  

2.PRODUCT DEVELOPMENT AND COMMERCIALIZATION

2.1Diligence.  

2.1.1AntriaBio shall use Diligent Efforts to research, Develop and commercialize
Licensed Products and AntriaBio Products in the United States and Europe.  The
efforts of AntriaBio’s Affiliates and (sub)licensees shall be treated as the
efforts of AntriaBio when evaluating AntriaBio’s compliance with the foregoing
diligence obligations. Without limiting the generality of the foregoing,
AntriaBio will be solely responsible for conducting all necessary studies,
including safety studies and clinical trials that are necessary in connection
with seeking Regulatory Approvals to market the Products in the Territory, at
AntriaBio’s cost.

2.1.2The Parties have agreed that the financial consideration to be paid to XOMA
in exchange for the rights granted and materials transferred hereunder will be
largely deferred until such time as AntriaBio has substantially advanced the
Development of the Antibody and Licensed Products and commenced
commercialization of Licensed Products, such that XOMA is reliant on AntriaBio’s
diligent Development of the Antibody and Licensed Products and commercialization
of the Licensed Products to fully receive the benefit of its

- 7 -

--------------------------------------------------------------------------------

Confidential

bargain.  Further, AntriaBio acknowledges that the diligent conduct of such
Development requires the commitment by AntriaBio of an appropriate level of
funding directed to such Development.  Accordingly, and without limiting the
generality of Section 2.1.1, (a) AntriaBio (together with its Affiliates and
sublicensees) shall expend (i) [*] per calendar year (pro rated for partial
years) [*] on the Development of the Antibody and Licensed Products until [*]
and (ii) [*] per calendar year (pro rated for partial years) [*] on the
Development of the Antibody and Licensed Products until such time as the first
BLA for a Licensed Product is accepted by the FDA; (b) AntriaBio shall use
Diligent Efforts, itself or through an Affiliate or sublicensee, to dose the
first patient in the Phase 2 Repeat Dose Study by [*]; and (c) Antriabio shall,
without reference to Diligent Efforts, prior to [*], (i) [*], (ii)[*] and (iii)
[*].

2.1.3The obligations set forth in this Section 2.1 are material obligations of
AntriaBio and any failure to fulfill such obligations shall be a material breach
of this Agreement.

2.2Reporting. AntriaBio shall provide XOMA with written reports detailing the
activities of AntriaBio, its Affiliates and sublicensees with respect to the
research and Development of and pre-commercial launch activities for Products in
the Territory, both as to activities conducted during the prior period and
planned activities, in sufficient depth to enable XOMA to reasonably assess
AntriaBio’s compliance with its diligence obligations hereunder. Such reports
shall also include the Development funding expended by AntriaBio in accordance
with Section 2.1.2 and the status of AntriaBio’s efforts to obtain and monetize
a Pediatric Review Voucher in accordance with Section 4.8.  AntriaBio shall
present such report to XOMA in conjunction with a meeting (either in person or
by videoconference, as the Parties may agree) with AntriaBio’s personnel
responsible for the conduct of such Development (and, if applicable,
pre-commercial launch activities) which personnel shall include at least one
AntriaBio representative responsible for such Development (and, if applicable,
pre-commercial launch activities) at a level of vice president or higher.  Such
reports shall be made on a calendar quarter basis (within thirty (30) days
following the end of each calendar quarter) until such time as AntriaBio has
paid the milestone payment set forth in Section 4.3(a) and on a calendar year
basis thereafter (within thirty (30) days following the end of each calendar
quarter), provided that AntriaBio’s obligations under this Section with respect
to Licensed Products in the United States or Europe, as applicable, shall
terminate when the First Commercial Sale of a Licensed Product occurs in such
territory and AntriaBio’s obligations under this Section with respect to
AntriaBio Products shall terminate when the First Commercial Sale of an
AntriaBio Product occurs.

2.3Data Sharing and Technology Transfer.  

2.3.1XOMA shall promptly following January 1, 2018, and in any event by March 1,
2018, disclose to and share with, or cause to be disclosed to and shared with,
AntriaBio, all Product Data/Filings and any other technical data Controlled by
XOMA and its Affiliates in connection with and specifically relating to the
development of the Antibody.  AntriaBio and its Affiliates and sublicensees
shall have the right to use, without additional payment, any and all such
Product Data/Filings or other clinical data provided to support any regulatory
filings for the Products in accordance with the terms of this
Agreement.  AntriaBio shall reimburse XOMA for its reasonable, documented
out-of-pocket costs incurred in connection with such activities.

- 8 -

--------------------------------------------------------------------------------

Confidential

2.3.2XOMA hereby grants to AntriaBio and its Affiliates a Right of Reference to
any Product Data/Filing to be provided or disclosed by XOMA or its Affiliate or
licensee pursuant to Section 2.3.1 for use in regulatory filings for the Product
by AntriaBio and its Affiliates.  AntriaBio may sublicense the Right of
Reference set forth in this Section 2.3.2 to its sublicensees of the Licensed
Products.

2.3.3XOMA shall promptly following January 1, 2018, and in any event by March 1,
2018, conduct a technology transfer of all Licensed Know-How in XOMA’s
possession and control, and will cooperate with AntriaBio’s reasonable requests
for assistance until the first anniversary of the Effective Date with respect to
Licensed Know-How to enable AntriaBio to fulfill its rights and obligations
under this Agreement.  AntriaBio shall reimburse XOMA for its reasonable,
documented out-of-pocket costs incurred in connection with such activities.

2.3.4XOMA shall promptly following January 1, 2018, and in any event by March 1,
2018, after the Effective Date, deliver to AntriaBio certain clinical materials
related to the Antibody, as described in Exhibit F, for use by AntriaBio in
connection with its initial Development activities for the Antibody, including
clinical studies.  AntriaBio acknowledges that such materials are provided “as
is” and without any representation or warranty by XOMA as to their suitability
or usability for AntriaBio’s development activities or any other
purpose.  AntriaBio shall reimburse XOMA for its reasonable, documented
out-of-pocket costs incurred in connection with such activities.

2.3.5Within sixty (60) days following the Effective Date, AntriaBio shall
identify to XOMA in writing those contracts between XOMA and its Third Party
vendors that relate solely to the Antibody and Licensed Products which AntriaBio
desires to be assigned to AntriaBio.  XOMA shall promptly, and in any event with
ninety (90) days after its receipt of such request from XOMA, assign to
AntriaBio each such contract if and to the extent such assignment is permitted
by the terms of such contract. Where such a contract requires the consent of the
counterparty for such assignment, XOMA shall use reasonable efforts to obtain
such consent.

2.4Regulatory Approvals and Regulatory Reporting.  AntriaBio will be solely
responsible for the preparation and filing of the Regulatory Approvals for the
Licensed Products with the applicable Regulatory Authorities in the
Territory.  AntriaBio shall prepare and file the Regulatory Approval
Applications for the Products with the Regulatory Authorities in its name and at
its cost.  AntriaBio shall file, in its own name and at its own expense, all
other applications for any approvals required for any clinical study or other
study or action necessary or desirable to obtain such Regulatory
Approval.  AntriaBio shall have the sole responsibility for communicating with
any Regulatory Authority regarding any MAA or any Regulatory Approval for the
Licensed Products once granted or any such other applications.  AntriaBio shall
be responsible for filing, at its own expense, all reports required to be filed
in order to maintain any Regulatory Approvals granted for the Licensed Products.

2.5Product Labeling.  AntriaBio shall be solely responsible for the
administrative aspects of preparing, updating and maintaining product labeling
in connection with commercialization of the Licensed Products.  Such labeling
may include but is not limited

- 9 -

--------------------------------------------------------------------------------

Confidential

to text and graphical contents of printed labels and labeling components,
including but not necessarily limited to healthcare professional leaflets or
inserts, patient leaflets or inserts, and cartons.

2.6Commercialization Efforts.  Marketing, distribution and sale of the Products
in the Territory shall be the sole responsibility of AntriaBio, which shall have
the sole right and discretion to make all decisions relating thereto.  AntriaBio
shall use Diligent Efforts to launch each Product in each country in the
Territory promptly following the Regulatory Approval therefor in the applicable
country.  Following launch of a Product in a country, AntriaBio shall use
Diligent Efforts to market and sell such Product in such country.  The efforts
of AntriaBio’s Affiliates and sublicensees shall be treated as the efforts of
AntriaBio when evaluating AntriaBio’s compliance with the foregoing diligence
obligations.

2.7Compliance.   AntriaBio, its Affiliates and its sublicensees shall comply
with all applicable rules, laws and regulations in connection with their
performance under this Agreement.  

3.LICENSE AND OPTION GRANTS

3.1License Grant. Subject to the terms and conditions of this Agreement, XOMA
hereby grants to AntriaBio an exclusive license under the Licensed Technology
solely to research, Develop, make, have made, use, offer for sale, sell, have
sold, import and otherwise exploit Licensed Products in the Territory.

3.2Sublicenses.  

3.2.1Until such time as [*] occurs, AntriaBio shall have the right to grant
sublicenses under the license granted in Section 3.1, including to its
Affiliates, only with XOMA’s prior written consent.

3.2.2Following AntriaBio’s achievement of [*], (a) AntriaBio may grant
sublicenses under the license granted in Section 3.1 to its Affiliates, subject
to Section 12.14, and (b)  AntriaBio may grant sublicenses under the license in
Section 3.1 to one or more Third Parties.

3.2.3AntriaBio shall provide XOMA with written notice of each such sublicense
within thirty (30) days of granting such sublicense and shall ensure that each
such sublicense agreement is consistent with the terms and conditions of this
Agreement.    AntriaBio shall, within thirty (30) days after granting any
sublicense to a Third Party, provide XOMA with a true, complete and legible copy
of such sublicense agreement, provided that AntriaBio may redact from such
agreement any financial terms that are unrelated to this Agreement.  

3.2.4AntriaBio shall remain directly responsible to XOMA for each of its
sublicensees’ compliance with this Agreement.

3.2.5XOMA’s consent will not be required for a sublicense to a subcontractor of
AntriaBio, its Affiliates or its sublicensees where such sublicense is solely
for the purposes of performing services relating to the Antibody or Licensed
Products on behalf of

- 10 -

--------------------------------------------------------------------------------

Confidential

AntriaBio, its Affiliates or sublicensees, provided that AntriaBio shall remain
directly responsible to XOMA for each such subcontractor’s compliance with this
Agreement.

3.3Retained Rights.  XOMA retains the right to practice the Licensed Technology
Rights in the Territory (a) to fulfill its rights and obligations under this
Agreement, and (b) outside the scope of the licenses granted to AntriaBio in
Section 3.1, including to develop and commercialize in the Territory any product
that is not an Antibody or Licensed Product.

3.4Negative Covenant; No Implied License; Reservation of Rights.  AntriaBio
covenants that it shall not, and it shall not permit any of its Affiliates or
sublicensees to, use or practice any Licensed Technology outside the scope of
the licenses granted to it under Section 3.1 above.  Except as expressly set
forth herein, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, under any trademarks, patents or
patent applications owned or Controlled by the other Party.  Each Party reserves
all rights in and to its Patents, Know-How, trademarks and other intellectual
property except as expressly granted under this Agreement.  

3.5Option.  XOMA hereby grants to AntriaBio an exclusive option to acquire an
exclusive license to a single Option Product, selected by AntriaBio, on
equivalent terms and conditions and the same royalties and milestone payments as
set forth herein, provided that in addition to such payments AntriaBio shall pay
to XOMA: (a) a [*] option exercise fee,  (b) a [*] payment on the [*], and (c) a
[*] payment on the [*].  AntriaBio may exercise such option at anytime prior to
June 1, 2019 by providing XOMA with written notice of such exercise prior to
such date specifying the Option Product selected by AntriaBio and accompanied by
the option exercise fee. Following AntriaBio’s exercise of such option for an
Option Product, XOMA shall have no further obligations to AntriaBio with respect
to any other Option Product. If AntriaBio does not exercise such option by June
1, 2019, then XOMA shall have no further obligations to AntriaBio with respect
to any Option Product.  In addition, following AntriaBio’s exercise of its
option with respect to an Option Product, XOMA shall have no further obligations
to AntriaBio with respect to the Option Products not selected by AntriaBio in
its exercise notice.

4.CONSIDERATION

4.1Stock Issuance.  AntriaBio shall issue its common stock to XOMA as set forth
in the Stock Agreement.  

4.2Royalties.  In consideration for the license granted to AntriaBio herein,
during the Licensed Product Royalty Term, AntriaBio shall pay royalties to XOMA
on Net Sales of Products by AntriaBio, its Affiliates and (sub)licensees in the
Territory as follows:

4.2.1Licensed Products.

Annual Net Sales

Rate

Portion of Annual Net Sales under $[*]

[*]%

- 11 -

--------------------------------------------------------------------------------

Confidential

Annual Net Sales

Rate

Portion of Annual Net Sales equal to or greater than $[*] and under $[*]

[*]%

Portion of Annual Net Sales equal to or greater than $[*]

[*]%

Solely with respect to the United States, if the manufacture, use or sale of a
Licensed Product in the United States is not covered by a Valid Claim, then the
royalty rates above shall be decreased by [*] until such time, if any, as such
Licensed Product is covered by a Valid Claim.

4.2.2AntriaBio Products.  AntriaBio will pay XOMA a royalty of [*] on all Net
Sales of AntriaBio Products during the AntriaBio Product Royalty Term. For
clarity, this Section 4.2.2 will not survive termination of this Agreement.

4.2.3Combination Products.  If a Product is sold in a combination product with
other active components, Net Sales, for purposes of royalty payments on the
combination product in a country, shall be calculated by multiplying the Net
Sales of that combination product by the fraction A/A+B, where A is the invoice
price of the Product sold separately in such country and B is the invoice price
of the other active components in such combination product in such country.  If
no such separate sales are made by AntriaBio, its Affiliates or (sub)licensees,
Net Sales for royalty determination shall be calculated by multiplying Net Sales
of the combination by the fraction C/(C+D), where C is the fully allocated cost
of the Product in such country and D is the fully allocated cost of such other
active components in such country.

4.2.4Third Party Royalties.  If AntriaBio, its Affiliates or sublicensees are
required to pay royalties to any Third Party for a license to a patent claiming
the composition of matter of the Antibody in order to exercise its rights
hereunder to develop, make, use, offer for sale, sell or import any Licensed
Product, then AntriaBio shall have the right to credit [*] of such Third Party
royalty payments against the royalties owing to XOMA under Section 4.2.1 above
with respect to sales of such Licensed Product; provided, however, that
AntriaBio shall not reduce the amount of the royalties paid to XOMA under
Section 4.2.1 above with respect to sales of such Licensed Product by more than
[*].

4.2.5Reporting and Payment.  AntriaBio will pay the royalties set forth above on
a calendar quarter basis. Within forty-five (45) days after the end of each
calendar quarter following the First Commercial Sale of the first Product,
AntriaBio shall deliver to XOMA a report containing the following information
for the prior calendar quarter on a Product-by-Product and country-by-country
basis: (a) the gross sales associated with each Product sold by AntriaBio, its
Affiliates and (sub)licensees; (b) a calculation of Net Sales of each Products
that are sold by AntriaBio,  its Affiliates and  (sub)licensees; and (c) a
calculation of payments due to XOMA with respect to the foregoing.  Concurrently
with these reports, AntriaBio shall remit to XOMA any payment due for the
applicable calendar quarter.  If no royalties are due to XOMA for such reporting
period, the report shall so state.  The method of payment shall be by check or
wire transfer to an address or account specified in writing by XOMA.

- 12 -

--------------------------------------------------------------------------------

Confidential

4.3Milestone Payments.  As additional consideration for the license granted to
AntriaBio under this Agreement, AntriaBio shall pay XOMA the following milestone
payments upon the first occurrence of each milestone event set forth below:

(a)[*] upon the [*];

(b)[*] upon [*];

(c)[*] upon [*];

(d)[*] upon the [*];

(e)[*] upon [*];

(f)[*] upon achieving [*];  

(g)[*] upon achieving [*];

(h)[*] upon achieving [*]; and

(i)[*] upon achieving [*].  

Each milestone payment owing by AntriaBio to XOMA pursuant to this Section 4.3
shall be payable by AntriaBio within thirty (30) days following the first
achievement of the corresponding milestone event. For the avoidance of doubt,
each milestone payment is only payable once, regardless of the number of times
such milestone may be achieved by AntriaBio, its Affiliates and
sublicensees.  Upon the achievement of any milestone under this Section 4.3,
payments for any prior milestones which have not been paid by AntriaBio shall be
paid simultaneously with the payment for such milestone (whether or not such
prior milestone had actually been achieved), provided that either (i) both the
milestone payments set forth in subsections (b) and (c) shall be paid or (ii)
the milestone payment set forth in subsection (d) above shall be paid, but not
both.

4.4Sublicense Fees.  As additional consideration for the license granted to
AntriaBio under this Agreement, AntriaBio shall pay XOMA [*] of the Sublicense
Fees received in connection with any sublicense under the license rights set
forth in Section 3.1 granted prior to the earlier to occur of: (a) [*] paid to
XOMA by AntriaBio [*]; (b) [*]; (c) [*].  Subsequent to the occurrence of one of
the foregoing events, AntriaBio shall pay XOMA [*] of the Sublicense Fees
received in connection with any sublicense under the license rights set forth in
Section 3.1 granted prior to the First Commercial Sale of a Licensed Product.

4.5Interim Financing Payment.  If any Interim Financing, then within five (5)
days following such closing, AntriaBio shall notify XOMA of such financing in
writing, including the gross proceeds of such financing.  Concurrently with such
closing, AntriaBio shall issue to XOMA the shares and/or securities described in
Section 1.3 of the Stock Agreement.  Within fifteen (15) days following such
closing, AntriaBio shall pay to XOMA [*] of the gross cash proceeds of such
Interim Financing. Any cash amounts paid to XOMA pursuant to this Section 4.5
shall be offset against cash amounts to be paid to XOMA pursuant to Section
4.6.  

- 13 -

--------------------------------------------------------------------------------

Confidential

Any securities issued to XOMA pursuant to this Section 4.5 shall be subject to
Section 1.4 of the Stock Agreement.

4.6Qualified Financing.  Concurrently with the closing of the Qualified
Financing, AntriaBio shall issue to XOMA the shares and/or securities set forth
in Section 1.4 of the Stock Agreement.  Within fifteen (15) days following the
closing of the Qualified Financing, AntriaBio shall pay XOMA the greater of (a)
[*] of the net proceeds from the Qualified Financing and (b) Six Million Dollars
($6,000,000).

4.7Delays in Qualified Financing.  

4.7.1If the Qualified Financing has not closed before [*], then AntriaBio will
pay XOMA [*] within fifteen (15) days following such date.

4.7.2If the Qualified Financing has not closed before April 1, 2019, then
AntriaBio shall issue XOMA the additional shares as set forth in the Stock
Agreement.

4.7.3If the Qualified Financing has not closed before March 31, 2020, then
AntriaBio shall pay XOMA Fifteen Million Dollars ($15,000,000) within fifteen
(15) days following such date.

 

4.8Voucher Payment Sharing.  

4.8.1The Parties shall share any Voucher Payment received with respect to a
Licensed Product in the following percentages:  [*] for AntriaBio and [*] for
XOMA.  No Voucher Payment shall be included the Net Sales of the Licensed
Product for which royalties are due under Section 4.2.  

4.8.2AntriaBio shall give notice to XOMA within fifteen (15) days following
receipt of any Voucher Payment accompanied by XOMA’s share of such Voucher
Payment in accordance with Section 4.7.1.  Such notice shall contain the total
amount received by AntriaBio in consideration of such Pediatric Priority Review
Voucher and a copy of any statement received by AntriaBio from the Third Party
to calculate the Voucher Payment paid to AntriaBio.

4.8.3AntriaBio shall not, and shall ensure that its Affiliates and sublicensees
do not, monetize any Pediatric Priority Review Voucher for a Licensed Product
except pursuant to a bona fide, arms-length, fair market value transaction,
except as XOMA may expressly agree in writing.

4.9Board Seat.  XOMA shall have the right, but not the obligation, to appoint a
representative (who shall be XOMA’s CEO) to AntriaBio’s board of directors.
AntriaBio’s board of directors shall appoint XOMA’s nominee immediately upon
such nominee completing AntriaBio’s standard form of directors and officers
questionnaire and will include such nominee in the proxy statement for
AntriaBio’s next annual meeting.

- 14 -

--------------------------------------------------------------------------------

Confidential

5.FINANCIAL REPORTS AND AUDITS

5.1Financial Reports.  During the term of this Agreement following the First
Commercial Sale of a Product, AntriaBio shall furnish to XOMA quarterly written
reports showing in reasonably specific detail the calculation of royalties owing
for the reporting period in accordance with Section 4.2.  Such reports shall
also show the calculation of any payment due to XOMA with respect to any
Sublicense Fees received by AntriaBio during the reporting period.  With respect
to sales of Products invoiced in United States dollars, all amounts shall be
expressed in United States dollars.  With respect to sales of Products invoiced
in a currency other than United States dollars, all amounts shall be expressed
in the domestic currency of the party making the sale together with the United
States dollar equivalent.  The United States dollar equivalent shall be
calculated using the average of the exchange rate (local currency per US$1)
published in The Wall Street Journal, Western Edition, under the heading
“Currency Trading” on the last business day of each month during the applicable
calendar year.  AntriaBio shall keep complete and accurate records in sufficient
detail to enable the royalties and other payments payable hereunder to be
determined.

5.2Audits.

5.2.1Upon the written request of XOMA and not more than [*] in each calendar
year, AntriaBio shall permit an independent certified public accounting firm of
nationally recognized standing selected by XOMA and reasonably acceptable to
AntriaBio, at XOMA’s expense, to have access during normal business hours to
such of the records of AntriaBio as may be reasonably necessary to verify the
accuracy of AntriaBio’s financial reports under Sections 4.2, 4.8 and 5.2 and
Development funding reports under Section for 2.2 for any year ending not more
than [*] months prior to the date of such request.  

5.2.2If such accounting firm concludes that additional payments were owed during
such period, AntriaBio shall make such additional payments within thirty (30)
days of the date XOMA delivers to AntriaBio such accounting firm’s written
report so concluding.  The fees charged by such accounting firm shall be paid by
XOMA; provided, if the audit determines that the amounts payable by AntriaBio
for the audited period are more than [*] of the amounts actually paid for such
period, then AntriaBio shall pay the reasonable fees and expenses charged by
such accounting firm.

5.2.3XOMA shall treat all financial information subject to review under this
Section 5 as confidential, and shall cause its accounting firm to retain all
such financial information in confidence under Section 8 below.

6.PAYMENTS

6.1Payment Terms.  Royalties and payments based on Sublicense Fees that have
accrued by each royalty report provided for under Section 5.1 above shall be due
on the date such royalty report is due.  Payment in whole or in part may be made
in advance of such due date.

6.2Withholding Taxes.  AntriaBio shall be entitled to deduct the amount of any
withholding taxes, value-added taxes or other taxes, levies or charges with
respect to such

- 15 -

--------------------------------------------------------------------------------

Confidential

amounts, other than United States taxes, payable by AntriaBio, its Affiliates or
sublicensees, or any taxes required to be withheld by AntriaBio, its Affiliates
or sublicensees, to the extent AntriaBio, its Affiliates or sublicensees pay to
the appropriate governmental authority on behalf of XOMA such taxes, levies or
charges.  AntriaBio shall use reasonable efforts to minimize any such taxes,
levies or charges required to be withheld on behalf of XOMA by AntriaBio, its
Affiliates or sublicensees.  AntriaBio promptly shall deliver to XOMA proof of
payment of all such taxes, levies and other charges, together with copies of all
communications from or with such governmental authority with respect thereto.

6.3Late Payments. Any amount owed by AntriaBio to XOMA under this Agreement that
is not paid on or before the date such payment is due shall bear interest at a
rate per annum equal to the [*] of (a) the [*] rate in effect on the date that
payment was due, as published by [*] after such payment is due, [*], or (b) the
[*], in either case calculated on the number of days such payments are paid
after such payments are due and compounded monthly

7.REPRESENTATIONS AND WARRANTIES

7.1Mutual Representations and Warranties.  Each Party hereby represents and
warrants to the other Party as follows as of the Effective Date:

7.1.1Corporate Existence.  Such Party is a company duly organized, validly
existing and in good standing under the laws of the state in which it is
incorporated.

7.1.2Authorization and Enforcement of Obligations.  Such Party (a) has the
organizational power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder, and (b) has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder.  This
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, binding obligation, enforceable against such Party
in accordance with its terms.

7.1.3No Consents.  All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such Party
in connection with this Agreement have been obtained.

7.1.4No Conflict.  The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations, and (b) do not
conflict with, or constitute a default under, any contractual obligation of
it.  

7.2Xoma Representations.  XOMA represents and warrants:

7.2.1XOMA has full right and title to the Licensed Technology free and clear of
all liens and encumbrances and has the power to grant the licenses to be granted
under this Agreement.

7.2.2To the knowledge of XOMA, the Licensed Technology has not and does not
infringe, violate or misappropriate the intellectual property of any Person and
there

- 16 -

--------------------------------------------------------------------------------

Confidential

are no claims pending or threatened by any Person against XOMA with respect to
the ownership, validity, enforceability, effectiveness or use of the Licensed
Technology. To the knowledge of XOMA, no Person is infringing, misappropriating
or otherwise violating any of the Licensed Technology, and XOMA has not made or
asserted any claim, demand or notice against any Person alleging any such
infringement, misappropriation, dilution or other violation.

7.3AntriaBio Representations. AntriaBio represents and warrants:

7.3.1AntriaBio has full right and title to the AntriaBioPatents free and clear
of all liens and encumbrances.

7.3.2To the knowledge of AntriaBio, the AntriaBio Products, the PKI Portfolio
and the Extended Release Technology have not and do not infringe, violate or
misappropriate the intellectual property of any Person and there are no claims
pending or threatened by any Person against AntriaBio with respect to the
ownership, validity, enforceability, effectiveness or use of the the AntriaBio
Products, the PKI Portfolio or the Extended Release Technology. To the knowledge
of AntriaBio, no Person is infringing, misappropriating or otherwise violating
any of the AntriaBio Patents, and AntriaBio has not made or asserted any claim,
demand or notice against any Person alleging any such infringement,
misappropriation, or other violation.

7.3.3To the knowledge of AntriaBio, AntriaBio has not breached any material
obligation under any agreement existing as of the Effective Date pursuant to
which AntriaBio has acquired a license to any AntriaBio Patent, and each such
agreement is in full force and effect.

8.CONFIDENTIALITY

8.1Confidentiality Obligations.  Recipient shall keep and hold Confidential
Information of Disclosing Party in strictest confidence, and shall not use such
Confidential Information for any purpose, other than as may be reasonably
necessary for the performance of its duties under this Agreement, without
Disclosing Party’s prior written consent.  Recipient shall not disclose any such
Confidential Information to any Person without Disclosing Party’s prior written
consent, except to its and its Affiliates’ employees, consultants and agents, as
necessary for purposes of performing Recipient’s duties hereunder, under the
terms and conditions no less protective of the Confidential Information than the
terms and conditions of this Section 8.  The obligations of confidentiality
under this Section 8 shall last until the applicable Confidential Information is
no longer secret and confidential or until one of the exceptions in Section 1.8
applies to such Confidential Information, whichever occurs first.

8.2Permitted Disclosures.  Notwithstanding anything herein to the contrary,
Recipient may disclose Confidential Information of Disclosing Party to the
extent necessary to: (a) comply with an applicable law, regulation of a
governmental agency or order of a court of competent jurisdiction, (b) to
disclose information to any governmental agency for purposes of obtaining
approval to test or market a Product or (c) prosecute or defend litigation;
provided that if Recipient is required by law or regulation to make any such
disclosure of Disclosing Party’s Confidential Information, it will give
reasonable advance notice to Disclosing Party of such

- 17 -

--------------------------------------------------------------------------------

Confidential

disclosure requirement and will use commercially reasonable efforts to assist
such Disclosing Party to secure a protective order or confidential treatment of
the Confidential Information required to be disclosed.  In addition,
notwithstanding anything herein to the contrary, Recipient may disclose
Disclosing Party’s Confidential Information to the extent (and only to the
extent) such disclosure is reasonably necessary in the following
instances:  (i) in order for it to reasonably fulfill its obligations herein and
to conduct its ordinary course of business, to its subcontractors, vendors,
outside legal counsel, accountants and auditors under obligations of
confidentiality substantially similar in scope to the confidentiality
obligations herein; (ii) in connection with prosecuting and enforcing
intellectual property rights in connection with Recipient’s rights and
obligations pursuant to this Agreement; and (iii) in connection with exercising
its rights hereunder, to its Affiliates, potential and future bona fide
collaborators (including sublicensees, potential and permitted acquirers or
assignees and potential investment bankers, investors and lenders);

8.3Confidential Terms.  Each of the Parties agrees not to disclose to any Third
Party the terms and conditions of this Agreement without the prior approval of
the other Party, except to advisors (including financial advisors, attorneys and
accountants), potential and existing bona fide investors, financing sources,
merger or other business partners and acquirers, and others on a need to know
basis, in each case under circumstances that reasonably protect the
confidentiality thereof, or to the extent required by applicable law.

8.4SEC or Similar Filings.  Either Party may disclose the terms of this
Agreement and events related to the development or commercialization of Products
(including the receipt of milestone payments) to the extent reasonably required
to comply with applicable laws, rules and regulations, including, without
limitation, the rules and regulations promulgated by the United States
Securities and Exchange Commission, comparable foreign regulators and
self-regulatory organizations (such as securities exchanges).  Subject to the
foregoing, before disclosing this Agreement or any of the terms hereof or other
events pursuant to this Section 8.4, the Parties will reasonably consult with
one another on the terms of this Agreement to be redacted in making any such
disclosure and the scope of such disclosure.  The Party making such disclosure
agrees, at its own expense, to seek confidential treatment of portions of this
Agreement, or such terms, as may be reasonably and timely requested by the other
Party.  

8.5Injunctive Relief Authorized.  Each Recipient acknowledges and agrees that
(a) the Confidential Information of Disclosing Party is of a special, unique,
unusual, extraordinary and intellectual character; (b) the unauthorized use or
disclosure of any Confidential Information of Disclosing Party would constitute
a material breach of this Agreement; (c) the interests of Disclosing Party in
and to the Confidential Information would be irreparably injured by the
unauthorized use or disclosure of such information; and (d) money damages would
not be sufficient to compensate Disclosing Party for any such unauthorized use
or disclosure.  Accordingly, Recipient agrees that, in addition to any other
remedies available to Disclosing Party at law, in equity or under this
Agreement, Disclosing Party shall be entitled to seek specific performance,
injunctive relief and other equitable relief to prevent any actual or threatened
use or disclosure of the Confidential Information of Disclosing Party without
obligation to post any bond.

- 18 -

--------------------------------------------------------------------------------

Confidential

9.INTELLECTUAL PROPERTY

9.1Prosecution and Maintenance of Patents.  

9.1.1XOMA shall be responsible for and shall control the Prosecution and
Maintenance of the XMet Patents.  XOMA shall give AntriaBio an opportunity to
review and comment on the text of each patent application within the Licensed
Patents before filing, and shall provide AntriaBio with a copy of such patent
application as filed, together with notice of its filing date and serial
number.  AntriaBio shall reimburse XOMA for [*] of all [*] incurred by XOMA in
conducting the Prosecution and Maintenance of the XMet Patents, and shall pay
XOMA’s invoices therefor with thirty (30) days of receipt thereof.

9.1.2If XOMA elects not to file any patent application within the Licensed
Patents or otherwise abandon the Prosecution and Maintenance of any patent
application or patent within the Licensed Patents, then (a) XOMA shall provide
AntriaBio with reasonable notice of such decision so as to permit AntriaBio to
decide whether to assume such responsibilities (such notice shall, to the extent
reasonably feasible for XOMA, be given no later than thirty (30) days prior to
the next deadline to take any necessary action with the relevant patent office);
and (b) AntriaBio shall have the right but not the obligation to control the
Prosecution and Maintenance of such patent application or patent, at AntriaBio’s
sole cost.

9.1.3AntriaBio may elect, with respect to a particular Licensed Patent in a
country to terminate its payment obligations hereunder with respect to such
Licensed Patent in such country by written notice given to XOMA, to the extent
reasonably feasible for AntriaBio, no later than thirty (30) days prior to the
next deadline to take any necessary action with the relevant patent office with
respect to such Licensed Patent.  In such event, such Licensed Patent (and all
Patents issuing therefrom) shall thereafter be excluded from the license granted
to AntriaBio pursuant to Section 3.1 and shall no longer be deemed to be
Licensed Patents hereunder.

9.1.4Commencing on the fifth (5th) anniversary of the Effective Date, AntriaBio
may elect by written notice to terminate its payment obligations under Section
9.1.1 solely with respect to those XMet Patents that are not Licensed
Patents.  AntriaBio acknowledges that its agreement to reimburse the costs of
such XMet Patents in accordance with Section 9.1.1 prior to the 5th anniversary
of the Effective Date is a material portion of the consideration to be paid by
AntriaBio for the rights granted hereunder.

9.2Enforcement of Licensed Patents.

9.2.1Each Party shall notify the other Party of any infringement known to such
Party of any Licensed Patent by a Third Party that is manufacturing, using,
offering for sale, selling or importing a product that comprises the Antibody or
a Licensed Product (each, a “Product Infringement”) and shall provide the other
Party with the available evidence, if any, of such infringement.

9.2.2AntriaBio, at its sole expense, shall have the first right to determine the
appropriate course of action to enforce the Licensed Patents with respect to
such Product Infringement or otherwise abate such Product Infringement, to take
(or refrain from

- 19 -

--------------------------------------------------------------------------------

Confidential

taking) appropriate action to enforce the Licensed Patents with respect to such
Product Infringement, to control any litigation or other enforcement action and
to enter into, or permit, the settlement of any such litigation or other
enforcement action with respect to the Licensed Patent and such Product
Infringement, and shall consider, in good faith, the interests of XOMA in so
doing.  If AntriaBio does not, within sixty (60) days of receipt of notice from
XOMA under Section 9.2.1, abate the infringement or file suit to enforce the
Licensed Patents against at least one infringing party, XOMA shall have the
right to take whatever action it deems appropriate to enforce the Licensed
Patents.  The Party controlling any such enforcement action shall not settle the
action or otherwise consent to an adverse judgment in such action that adversely
affects the rights or interests of the non-controlling Party without the prior
written consent of the other Party.  For clarity, AntriaBio shall have no right
to enforce any Licensed Patent with respect to any infringement thereof that is
not a Product Infringement.

9.2.3All monies recovered upon the final judgment or settlement of any such suit
to enforce the Licensed Patents with respect to a Product Infringement pursuant
to this Section 9.2 shall be first used to reimburse each Party for its costs
and expenses incurred in connection with such suit pro rata, and the remainder,
if any, shall be allocated as follows:  (a) for any suit initiated and
prosecuted by AntriaBio, the remainder shall be deemed Net Sales and allocated
in accordance with Section 4.2, and (b) for any suit initiated and prosecuted by
XOMA, the remainder shall be shared in proportion to the costs and expenses
incurred by each Party in connection with such suit.

9.3AntriaBio Product Patents.  AntriaBio shall be solely responsible for the
Prosecution and Maintenance of the AntriaBio Product Patents, at its sole
cost.  AntriaBio shall not assign or transfer any interest in any AntriaBio
Product Patent to any Third Party (other than pursuant to a license under which
such Third Party will report Net Sales to AntriaBio of AntriaBio Products
covered by such AntriaBio Product Patent or as part of a transaction that
includes a permitted assignment of this Agreement) unless such Third Party has
first agreed in writing with XOMA to make the payments to XOMA set forth in
Section 4.2.2 with respect to sales of AntriaBio Products covered by such
AntriaBio Product Patent in the same manner required of AntriaBio under this
Agreement.  

10.TERMINATION

10.1Expiration.  Subject to early termination pursuant to the provisions of
Sections 10.2 and 10.3 below, this Agreement shall expire on the expiration of
AntriaBio’s obligation to pay royalties to XOMA under Section 4.2 above.  Upon
expiration of the Royalty Term, on a country-by-country basis, the licenses
granted to AntriaBio by XOMA under this Agreement shall be fully paid-up,
perpetual and irrevocable in the countries in which the Royalty Term has
expired.

10.2Termination by AntriaBio.  AntriaBio may terminate this Agreement in its
entirety, in its sole discretion, at any time upon ninety (90) days prior
written notice to XOMA.

10.3Termination for Cause.  Either Party will have the right to terminate this
Agreement in full upon delivery of written notice to the other Party in the
event of any material breach by the other Party of any terms and conditions of
this Agreement, provided, that such

- 20 -

--------------------------------------------------------------------------------

Confidential

termination will not be effective if such breach has been cured within thirty
(30) days after written notice thereof is given by the non-breaching Party to
the breaching Party specifying in reasonable detail the nature of the alleged
breach; provided further, however, that if the material breach is not reasonably
capable of being cured within the thirty-day cure period, and if the breaching
party (a) proposes within such thirty-day period a written plan to cure such
breach that is reasonably acceptable to the non-breaching Party, and (b) makes
good faith efforts to cure such default and to implement such written cure plan
and reports at least monthly to the non-breaching Party in writing as to the
status of such efforts and cure, then, until ninety (90) days  of receipt of
notice of termination, the non-breaching Party may not terminate this Agreement
for so long as the breaching Party is diligently pursuing such cure in
accordance with such plan.  Notwithstanding the foregoing, in the event of any
breach by AntriaBio of any payment obligation hereunder, XOMA will have the
right to terminate this Agreement in full upon delivery of written notice to
AntriaBio, provided, that such termination will not be effective if such breach
has been cured within thirty (30) days after written notice thereof is given by
XOMA to AntriaBio; for clarity, AntriaBio shall have no right to submit a cure
plan with respect to any such breach.  

10.4Termination for Patent Challenges.  If, during the term of this Agreement,
AntriaBio or any of its Affiliates or sublicensees  (a) commences or
participates in any action or proceeding (including any patent opposition or
re-examination proceeding), or otherwise asserts any claim, challenging or
denying the validity or enforceability of any claim of XOMA’s or its Affiliates’
patents or patent applications that are licensed to AntriaBio under this
Agreement or (b) actively assists any other Person in bringing or prosecuting
any action or proceeding (including any patent opposition or re-examination
proceeding) challenging or denying the validity or enforceability of any claim
of XOMA’s  or its Affiliates’ patents or patent applications that are licensed
to AntriaBio under this Agreement (each of (a) and (b), a “Patent Challenge”),
then, to the extent permitted by applicable laws, XOMA shall have the right, in
its sole discretion, to give notice to AntriaBio that XOMA may terminate the
license(s) granted to AntriaBio under such patents and applications pursuant to
this Agreement thirty (30) days days following such notice, and, unless
AntriaBio withdraws or causes to be withdrawn all such Patent Challenge(s)
within such thirty (30) day period, XOMA shall have the right to terminate the
licenses granted to AntriaBio under such patents and applications pursuant to
this Agreement by providing written notice thereof to AntriaBio.  

10.5Effect of Expiration or Termination.   Upon termination (but not expiration)
of this Agreement:

10.5.1Termination of Licenses.  All rights and licenses granted to AntriaBio
hereunder shall terminate.

10.5.2Transfer of Development Activities and Know-How.  

(a)If AntriaBio is conducting any development activity with respect to the
Antibody or any Product on the date of notice of termination, then XOMA shall
notify AntriaBio within sixty (60) days after the notice of termination: (i)
with regard to any clinical trial, whether XOMA elects to have AntriaBio: (A)
complete such clinical trial on behalf of XOMA (unless AntriaBio has material
safety concerns regarding continuation of such Clinical

- 21 -

--------------------------------------------------------------------------------

Confidential

Trial of which it has notified XOMA in writing), (B) wind down such clinical
trial as soon as practicable, subject to compliance with ethical and legal
requirements or (C) transfer such clinical trial to XOMA as soon as practicable;
and (i) with regard to any other development activity, whether XOMA elects to
have AntriaBio wind down or transfer such activity to XOMA.

(b)If XOMA notifies AntriaBio of its election to have AntriaBio wind down such
clinical trial or other development activity (or fails to provide notice within
such sixty (60) day period), then AntriaBio shall wind-down such clinical trial
or development activity as soon as practicable, subject to compliance with
ethical and legal requirements.  

(c)If XOMA notifies AntriaBio of its election to have AntriaBio transfer such
clinical trial or other development activity to XOMA, then AntriaBio shall
transfer to XOMA such clinical trial or other development activity as promptly
as practicable (and, in any event, within ninety (90) days) after the effective
date of termination.

(d)To the extent any Know-How Controlled by AntriaBio, its Affiliates or
sublicensees that specifically relates to the Antibody or any Licensed Products
is not transferred and assigned to XOMA pursuant to subsections (a) through (c)
above, AntriaBio will transfer and assign such Know-How to XOMA or its designee
within ninety (90) days of the effective date of termination.

(e)The activities set forth in this Section 10.5.2 shall be performed at
AntriaBio’s expense, unless AntriaBio terminates this Agreement pursuant to
Section 10.3 for XOMA’s material breach, in which case such activities shall be
at XOMA’s expense.

10.5.3Confidential Information.  AntriaBio shall, within thirty (30) days after
the effective date of termination and at AntriaBio’s expense, return or destroy,
at XOMA's election, all XOMA Know-How and other Confidential Information of XOMA
(provided that AntriaBio may keep one copy of such Confidential Information
subject to an ongoing obligation of confidentiality for archival purposes
only).  All Know-How and Product Data/Filings licensed, assigned or transferred
to XOMA pursuant to this Section 10.5 shall be deemed to be Confidential
Information of XOMA for the purposes of Article 8 and XOMA shall be deemed the
Disclosing Party and AntriaBio shall be deemed the Recipient with respect to
such information, and Section 1.7(d) shall not apply to such information.

10.5.4Product Data/Filings.  AntriaBio shall, and hereby does, assign to XOMA,
as of the effective date of termination, all its right, title and interest in,
to and under all of AntriaBio’s and its Affiliates’ ownership interest in any
and all Product Data/Filings, including any Regulatory Approvals for the
Products, and AntriaBio shall transfer all such Product Data/Filings to XOMA
promptly after the effective date of termination.

10.5.5License.  AntriaBio shall, and hereby does, and shall cause its Affiliates
and sublicensees to, grant to XOMA, as of the effective date of termination, an
exclusive, perpetual, royalty-free, sublicensable (through multiple tiers),
transferable license under all patents, Know-How and other intellectual property
Controlled by AntriaBio, its

- 22 -

--------------------------------------------------------------------------------

Confidential

Affiliates or sublicensees solely to the extent necessary or specifically useful
to develop, make, have made, use, have used, sell, have sold, offer for sale,
have offered for sale, import, have imported, and otherwise exploit, manufacture
and commercialize the Antibody and Licensed Products in the Territory.

10.5.6Inventory.  At XOMA’s request, AntriaBio shall assign and transfer to XOMA
any inventory of Antibody and Licensed Products then in AntriaBio’s or any of
its Affiliates’ or sublicensees’ possession or control, subject to XOMAs
reimbursement of AntriaBio’s reasonable, documented costs incurred in acquiring
such inventory and with respect to shipping thereof.

10.5.7Further Actions.  AntriaBio shall take such other actions, and execute any
instruments, assignments and documents, as reasonably requested by XOMA as may
be necessary to effect the foregoing provisions of this Section 10.5.  

10.6Survival.  Expiration or termination of this Agreement shall not relieve the
parties of any obligation accruing prior to such expiration or termination, and
the provisions of Sections 2.7, 3.2.4, 4.2.5 and 5.1 (solely with respect to
payment obligations accruing prior to the effective date of such termination),
5.2, 10.5, 10.6 and Articles 6, 8, 11 and 12 shall survive the expiration or
termination of this Agreement.  If termination is only with respect to a
particular country, then termination will only apply with respect to such
country, and this Agreement shall continue with respect to the non-terminated
countries.  

11.INDEMNIFICATION

11.1Indemnification by AntriaBio.  AntriaBio shall defend, indemnify and hold
XOMA and its and its Affiliates’ directors, officers, employees and agents
harmless from all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs)  (collectively, “Losses”) resulting from
any claims, demands, actions and other proceedings by any Third Party to the
extent resulting from (a) AntriaBio’s or its Affiliates’ or sublicensees’ use of
the Licensed Technology or negligence, gross negligence or intentional
misconduct, (b) AntriaBio’s breach of this Agreement,  or (c) AntriaBio’s breach
of the representations contained in Section 7.1, except in each case to the
extent such Losses are subject to XOMA’s indemnification obligations under
Section 11.2.

11.2Indemnification by XOMA.  XOMA shall defend, indemnify and hold AntriaBio
and its and its’ Affiliates’ directors, officers, employees and agents harmless
from all Losses to the extent resulting from any claims, demands, actions and
other proceedings by any Third Party to the extent resulting (a) XOMA’s or its
Affiliates’ negligence, gross negligence or intentional misconduct,  (b) XOMA’s
breach of this Agreement, or (c) XOMA’S breach of the representations contained
in Section 7.1 and 7.2, except in each case to the extent such Losses are
subject to AntriaBio’s indemnification obligations under Section 11.1.

11.3Procedure.  The Party seeking indemnification (the “Indemnified Party”)
promptly shall notify the other party (the “Indemnifying Party”) of any claim,
demand, action or other proceeding for which the Indemnified Party intends to
claim indemnification.  The Indemnifying Party shall have the right to
participate in, and to the extent the Indemnifying Party

- 23 -

--------------------------------------------------------------------------------

Confidential

so desires jointly with any other indemnitor similarly noticed, to assume the
defense thereof with counsel selected by the Indemnifying Party; provided,
however, that the Indemnified Party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the Indemnified Party, if
representation of the Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between the Indemnified Party and any other party represented by such
counsel in such proceedings.  The indemnity obligations under this Section 11
shall not apply to amounts paid in settlement of any claim, demand, action or
other proceeding if such settlement is effected without the prior express
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed.  The failure to deliver notice to the
Indemnifying Party within a reasonable time after notice of any such claim or
demand, or the commencement of any such action or other proceeding, if
prejudicial to its ability to defend such claim, demand, action or other
proceeding, shall relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 11 with respect thereto, but the omission
so to deliver notice to the Indemnifying Party shall not relieve it of any
liability that it may have to the Indemnified Party other than under this
Section 11.  The Indemnifying Party may not settle or otherwise consent to an
adverse judgment in any such claim, demand, action or other proceeding, that
diminishes the rights or interests of, or places any obligations upon, the
Indemnified Party without the prior express written consent of the Indemnified
Party, which consent shall not be unreasonably withheld or delayed.  The
Indemnified Party, its employees and agents, shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation of any
claim, demand, action or other proceeding covered by this Section 11.

11.4LIMITATION OF DAMAGES.  IN NO EVENT SHALL EITHER PARTY BE LIABLE HEREUNDER
TO THE OTHER PARTY FOR ANY PUNITIVE, INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, HOWEVER CAUSED AND UNDER ANY THEORY, EVEN IF IT HAS
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  THE LIMITATIONS SET FORTH IN THIS
SECTION 11.4 SHALL NOT APPLY WITH RESPECT TO (I) ANY BREACH OF SECTION 8 OR (II)
THE INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE OF A PARTY.  NOTHING IN THIS
SECTION 11.4 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF A PARTY UNDER THIS SECTION 11 WITH RESPECT TO ANY DAMAGES OWED OR
PAID TO A THIRD PARTY IN CONNECTION WITH A THIRD PARTY CLAIM.

11.5Insurance.

11.5.1AntriaBio shall maintain at its own cost and at all times during the term
of this Agreement policies of insurance consistent with normal business
practices of prudent pharmaceutical companies similarly situated.  Such
insurance policies shall include. without limitation, commercial general
liability insurance, including, without limitation, product liability, covering
claims for damages because of bodily injury (including, without limitation,
death), personal injury and property damage arising out of AntriaBio’s  acts or
omissions and including coverage for contractual liabilities.  Without limiting
the foregoing, no later than AntriaBio’s commencement of clinical trials in
respect of any Product, AntriaBio shall obtain, and maintain in full force and
effect, adequate clinical trials insurance, for claims arising out of or in
connection with such clinical trials. In addition, no later than the
commencement of

- 24 -

--------------------------------------------------------------------------------

Confidential

commercial distribution of any Product by or on behalf of AntriaBio, AntriaBio
shall obtain, and maintain in full force and effect, adequate general and
product liability insurance for bodily injury and property damage claims.

11.5.2The policies described in Section 11.5.1 above will be in such amounts and
cover such risks as are reasonable and prudent for those types of policies, but
shall in no event be less than, in the aggregate: (a) one million U.S. dollars
(US$1,000,000) as of the Effective Date, (b) ten million U.S. dollars
(US$10,000,000) prior to the commencement of any clinical trial, and (c) twenty
million U.S. dollars (US$20,000,000) prior to the commercial launch of any
Product.  Such policies will be written by insurance companies with an A.M.
Best's rating of A:VIII or higher (or if such policies are not subject to the
Best rating, then by carriers who are reasonably acceptable to XOMA).   The
foregoing policies will: (i) cover claims arising out of the performance of this
Agreement that are made within a period of not less than six (6) years after the
expiration or earlier termination of this Agreement; and (ii) be primary and
non-contributory to any liability insurance carried by XOMA, which insurance
will be excess for claims and losses arising out of the performance of this
Agreement. The policies described above will be specifically endorsed to list
XOMA as an additional insured (as long as such endorsement is allowed by
Applicable Law),  and AntriaBio will notify XOMA at least sixty (60) days in
advance of any cancellation or non-renewal of or material changes in of such
insurance coverage. AntriaBio shall provide XOMA with a valid, current
certificate of insurance as evidence of the insurance required herein. Renewal
certificates shall be furnished to XOMA ten (10) days prior to the policies'
expiration. Maintenance of such insurance coverage will not relieve AntriaBio of
any responsibility under this Agreement for damages in excess of insurance
limits or otherwise.

12.MISCELLANEOUS

12.1Notices.  Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the Parties to the other shall be in writing
and addressed to such other party at its address indicated below, or to such
other address as the addressee shall have last furnished in writing to the
addressor for purposes of this Section 12.1, and shall be effective upon receipt
by the addressee.

If to XOMA:XOMA Corporation

2200 Powell Street

Suite 310

Emeryville, CA 94608

Attention: CEO

Copy to: Legal Department

 

 

- 25 -

--------------------------------------------------------------------------------

Confidential

If to AntriaBio:AntriaBio, Inc.

1450 Infinite Drive

Louisville, CO 80027

Attn:  Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

 

Michael Weiner

Dorsey & Whitney LLP

1400 Wewatta Street

Suite 400

Denver, CO 80202-5549

Facsimile: (303) 629-3450

Email: weiner.michael@dorsey.com

 

12.2Assignment.  

12.2.1Except as otherwise expressly provided under this Agreement neither this
Agreement nor any right or obligation hereunder may be assigned or otherwise
transferred (whether voluntarily, by operation of law or otherwise), without the
prior express written consent of the other Party; provided, however, that
subject to Section 12.2.2 either Party may, without such consent, assign this
Agreement and all of its rights and obligations hereunder (a) to an Affiliate or
(b) in connection with the transfer or sale of all or substantially all of its
business relating to this Agreement, or in the event of its merger,
consolidation, change in control or similar transaction.

12.2.2Notwithstanding Section 12.2.1, until such time as a Qualified Financing
has occurred, AntriaBio shall have no right to assign this Agreement, whether to
an Affiliate or a Third Party, under any circumstance without XOMA’s prior
written consent, to be withheld in XOMA’s sole discretion.

12.2.3Any permitted assignee shall assume in writing all obligations of its
assignor under this Agreement.  Any purported assignment or transfer in
violation of this Section 12.2 shall be void.

12.3Governing Law; Jurisdiction; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflicts of law principles thereof.  For any legal action arising from
or related to this Agreement, the Parties hereby irrevocably: (a) consent solely
to personal jurisdiction of and exclusive venue in the state and federal courts
located in San Francisco County, California, USA; (b) agree that such courts
will be the sole courts utilized; and (c) hereby waive any jurisdictional or
venue objections to such courts, including without limitation, forum non
conveniens.  If any dispute arises between the Parties in connection with this
Agreement which leads to a proceeding to resolve such dispute, the prevailing
Party in such proceeding will be entitled to receive its reasonable attorneys’
fees, expert witness fees and out-of-pocket costs incurred in connection with
such proceeding, in addition to any other relief it may be awarded.

- 26 -

--------------------------------------------------------------------------------

Confidential

12.4Entire Agreement.  This Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof.  There are no agreements,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein. All express
or implied representations, agreements and understandings relating to such
subject matter, either oral or written, heretofore made are expressly superseded
by this Agreement, including, without limitation the Confidentiality Agreement.

12.5Independent Contractors.  Each Party hereby acknowledges that the Parties
shall be independent contractors and that the relationship between the Parties
shall not constitute a partnership, joint venture or agency.  Neither Party
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, which shall be binding on the other Party,
without the prior consent of the other Party to do so.

12.6Remedies.  All remedies, either under this Agreement, by law, or otherwise
afforded to any Party, shall be cumulative and not alternative.  

12.7Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached  this Agreement
for failure or delay in fulfilling or performing any term of this Agreement
solely to the extent, and for so long as, such failure or delay is caused by or
results from causes beyond the reasonable control of the affected Party
including but not limited to fire, floods, embargoes, war, acts of war (whether
war be declared or not), insurrections, riots, civil commotions, strikes,
lockouts or other labor disturbances, acts of God or acts, omissions or delays
in acting by any governmental authority or the other Party.  If any such event
continues for more than ninety (90) days, then such other Party shall have the
right to terminate this Agreement upon thirty (30) days prior written notice to
the affected Party.

12.8Fees and Expenses.  Each Party shall pay its own costs and expenses in
connection with this Agreement and the transactions contemplated hereby
(including the fees and expenses of its advisers, accountants and legal
counsel).

12.9Further Assurances.  At any time or from time to time after the date hereof,
the Parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other Party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.

12.10Interpretation.  The captions to the Sections of this Agreement are not a
part of this Agreement, but are included for convenience of reference and shall
not affect its meaning or interpretation.  In this Agreement: (i) the word
“including,” “includes,” “included,” and “include” shall be deemed to be
followed by the phrase “without limitation” or like expression; (ii) the
singular shall include the plural and vice versa; (iii) masculine, feminine, and
neuter pronouns and expressions shall be interchangeable; (iv) the words
“hereof,” “herein,” “hereto,” “hereby,” “hereunder,” and derivative or similar
words refer to this Agreement as an entirety and not solely to any particular
provision of this Agreement; (v) each reference in this

- 27 -

--------------------------------------------------------------------------------

Confidential

Agreement to a particular Section, appendix, schedule, or exhibit means a
Section, appendix, schedule, or exhibit of or to this Agreement, unless another
agreement is specified; (vi) “the words “will”, “shall” and “must” are synomyms;
(vii) “or” is not disjunctive (i.e., it means “and/or”) unless the context
clearly requires otherwise; (viii) references to any party or Person shall
include its permitted successors or assigns; and (ix) whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
business days are specified; and business days means any day, except Saturday
and Sunday, on which commercial banking institutions in Los Angeles, California
are open for business.  This Agreement has been prepared jointly and shall not
be strictly construed against either Party.

12.11Waivers.  It is agreed that no delay or omission to exercise any right,
power or remedy accruing to any Party, upon any breach, default or noncompliance
by the other Party under this Agreement, shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of or in any similar breach,
default or noncompliance thereafter occurring.  It is further agreed that any
waiver, permit, consent or approval of any kind or character on the part of any
party hereto of any breach, default or noncompliance under this Agreement or any
waiver on such party’s part of any provisions or conditions of this Agreement,
must be in writing and shall be effective only to the extent specifically set
forth in such writing.  The waiver by a Party of any right hereunder, or of any
failure to perform or breach by the other Party hereunder, shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by the
other Party hereunder whether of a similar nature or otherwise.

12.12Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

12.13Enforcement.  Each Party hereto acknowledges that money damages would not
be an adequate remedy in the event that any of the covenants or agreements in
this Agreement are not performed by the Parties in accordance with its terms,
and it is therefore agreed that in addition to and without limiting any other
remedy or right each party may have, each Party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.

12.14Extension to Affiliates.  Except as set forth in Section 3.2, AntriaBio
shall have the right to extend the rights and obligations granted in this
Agreement to one or more of its Affiliates.  All applicable terms and provisions
of this Agreement shall apply to any such Affiliate to which this Agreement has
been extended to the same extent as such terms and provisions apply to
AntriaBio.  AntriaBio shall remain directly liable for any acts or omissions of
its Affiliates, and AntriaBio hereby expressly waives any requirement that XOMA
exhaust any right, power or remedy, or proceed directly against such Affiliate,
for any obligation or performance hereunder prior to proceeding directly against
AntriaBio.

- 28 -

--------------------------------------------------------------------------------

Confidential

12.15Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

{Signature Page Follows.}

 

 

- 29 -

--------------------------------------------------------------------------------

Confidential

IN WITNESS WHEREOF, the Parties have executed this License Agreement as of the
Effective Date.

XOMA (US) LLC

 

By/s/ Jim Neal /s/

NameJim Neal

TitleChief Executive Officer

 

ANTRIABIO, INC.

 

By/s/ Nevan Elam /s/

NameNevan Elam

TitleCEO

 

Signature Page to XOMA-AntriaBio License Agreement

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Confidential

Exhibit A

XOMA 358

[*]

 

 

 

A-1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Confidential

Exhibit B

AntriaBio Patents

[*]

{15 pages omitted}

 

B-1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Confidential

Exhibit C

Licensed Patents

[*]

{2 pages omitted}

 

 

 

 

 

C-1

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Confidential

 

Exhibit D

Option Products

[*]

 

 

 

 

 

D-1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Confidential

 

Exhibit E

XMet Patents

[*]

 

{2 pages omitted}

 

 

 

 

E-1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Confidential

 

Exhibit F

Clinical Materials

[*]

F-1

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.